DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jafari et al (US 2013/0220324), hereinafter Jafari in view of Schindhelm et al (US 2010/0275921), hereinafter Schindhelm.
Regarding claims 1, 6 and 11 Jafari teaches a system for providing respiratory therapy (fig. 1, Fig. 2) and a method of operating a respiratory therapy system (Figs. 5, 6A, 6B) the system and corresponding method comprising:
a pressure generator (Fig. 1: 106) configured to generate a pressurized flow of breathable gas for delivery to the airway of a patient (paragraph 21);
an oscillator configured to cause high frequency pressure level oscillations in the pressurized flow of breathable gas (paragraph 39, oscillatory pressure control module 224, configured to generate oscillations, paragraph 46, oscillatory pressure control module 224 may generate and impose an oscillating waveform on the value input target pressure);
one or more sensors configured to generate output signals conveying information related to one or more parameter of the gas (paragraph 34, sensors 218, paragraph 35, sensors 220, sensors may include sensor for detecting pressure and flow); and
one or more physical computer processors configured by computer-readable instructions (paragraph 26, processors 206)to (a) receive an input indicating a base expiratory pressure level and a base inspiratory pressure level (paragraph 39, paragraph 42, receives a target pressure); (b) control the pressure generator and the oscillator to generate the pressurized flow of breathable gas such that during exhalation the pressure level of the pressurized flow of breathable gas oscillates based on the received base expiratory pressure level and during inhalation the pressure level of the pressurized flow of breathable gas oscillates based on the received base inspiratory pressure level. (paragraphs 39, 41, 42, may define upper and lower bounds of an oscillation based on target pressure and maximum pressure)
Jafari does not teach (c) detect expiratory flow limitation and to automatically adjust the base expiratory pressure level responsive to detecting expiratory flow limitation. 
However, Schindhelm teaches a system and method which provides ventilatory support which detects expiratory flow limitation (paragraph 37, determines expiratory flow limitation, paragraph 52) and automatically adjusts the base expiratory pressure level responsive to detecting expiratory flow limitation. (paragraph 52, adjusts end expiratory pressure)
It would have been obvious to a person of ordinary skill in the art prior to the filing day of the invention to have modified the system and method of Jafari to include detecting an expiratory flow limitation to automatically adjust the base expiratory pressure level in response to detecting expiratory flow limitation as taught by Schindhelm to reduce intrinsic peep in the patient. (paragraph 52)

Regarding claims 2, 7 and 12, Jafari in view of Schindhelm teaches the systems of claim 1 and 11 and the method of claim 6, and further teaches wherein the one or more physical computer processors are configured such that the high frequency pressure level oscillations are superimposed on the pressurized flow of breathable gas generated by the pressure generator. (Jafari, paragraph 17, paragraph 41; Schindhelm, paragraph 37, paragraph 52)

Regarding claims 4, 9 and 14, Jafari in view of Schindhelm teaches the systems of claims 1 and 11 and the method of claim 6, and Schindhelm further teaches wherein the one or more physical processors are configured such that the detecting expiratory flow limitation is based on the output signals of the one or more sensors. (paragraph 37, Schindhelm teaches using the output of pressure and flow measures during flow oscillations)

Regarding claim 5, 10 and 15, Jafari in view of Schindhelm teaches the systems of claims 1 and 11 and the method of claim 6, and Schindhelm further teaches  wherein the one or more physical computer processors are configured such that detecting expiratory flow limitation is based on one or more output signals of a pulse oximeter, an electromyogram, a pressure sensor, and/or a flow sensor.   (paragraph 37, based on flow and pressure measures)

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jafari in view of Schindhelm and further in view of Krueger et al (US 2008/0087284), hereinafter Krueger.
Regarding claims 3, 8 and 13, Jafari in view of Schindhelm teaches the systems of claims 1 and 11 and the method of claim 6, but Jafari is silent as to how the oscillations are generated.
However, Krueger teaches a device a method for respirating a patient with high frequency ventilation(abstract) wherein the oscillator includes one or more of a valve (paragraph 5, paragraph 10) or an interrupter (paragraph 5, paragraph 10in a flow path of the pressurized flow of breathable gas. 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Jafari in view of Schindhelm with the valve or flow interrupter of Krueger to produce oscillations since this is an art recognized method of producing oscillations and would provide the predicted result of providing oscillating airflow to a patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785